Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


	
Response to Arguments
The replacement drawing of FIG. 2B is not accepted for reasons set forth below.
The rejection under 35 USC 112(b) is not overcome since it remains indefinite.  Regarding the language “beamforming one or more elementary beams,” it remains unclear what distinction exists between “one elementary beam” and any composite beam since every beamforming” for the previously substituted language “summing” does not overcome the rejection. Furthermore, the specification as originally filed is absent any use of the terminology “beamforming” (or variations thereof).  Thus, such language does not overcome the issues with the clarity of the claims. The argument “a specified direction of the composite beam is obtained by selecting appropriate phases of each elementary beam, which is a normal process of a beamformer” does not address the rejection nor does it address any claim limitation. Even more so, the specification lacks any description of the use of “phase” in any particular form.  Thus, clearly this does not represent subject matter that was included in the specification as originally filed and therefore cannot be judged to part of the alleged novelty of the subject matter directed to grouping a plurality of elementary beams into a composite beam. With regard to the rejection of claim 6, while the applicant cancels the claims, the subject matter that was originally part of claim 6 is re-submitted and added to claim 1.  As such, the amendment does not overcome the rejection and instead re-introduces a rejection previously set forth.
Regarding the prior art rejection over Ernst, the applicant argues that Ernst does not anticipate the claimed subject matter. According to the applicant, Ernst lacks disclosure of “the footprints on the ground of said composite beams having sizes that progressively vary across said region of the surface of the Earth.”  Applicant proceeds to address the problem of avoiding abrupt signal transitions in the signal-to-noise ratio.  The arguments are not persuasive since the claimed “region” has no particular meaning or defined scope in the claims.  The applicant has a limited showing of a single composite beam comprising FE1 and FE2 in FIG. 2B with surrounding beams of a single elementary beam on each side thereof, e.g. a single beam to the left, a single beam to the right and plural single beams below. As such, the interpretation of region can be associated to a portion of the surface of the Earth covered by M4 and S on the lower right side of FIG. 3 or alternatively a region covered by M2 and the single beams on the lower left of FIG. 3, or alternatively, the region could be associated with the composite beams M2 and M4 wherein the footprint of M2 shows a larger footprint than the composite beam M4 along the swath thereof.  The applicant’s arguments regarding the abrupt signal transitions and signal to noise ratios are not persuasive since the applicant fails to address any claim language.  Notwithstanding, it is further not evident how the subject matter as claimed accomplishes such intended result or in what manner any structure provides such intended result. The argument is not convincing to overcome the rejection.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the abrupt signal transitions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims stand or fall together on the basis of the applicant’s arguments.
Drawings
The drawings are objected to because the drawings fail to clearly delineate what the numbers refer to or illustrate.  Moreover, they do not correspond to the drawings as originally filed and represent new matter.  As best understood, the numbers, such as 30.0, 35.0, 40.0, 48.0, 51.0, supposedly represent some aspect of the intensity level of the footprint on the surface of the earth, though since the numbers are not indicated nor described in the specification as originally filed, this is not certain.  Moreover, the replacement drawings appear to show at least some of the numbers being affiliated with spaces and not to original lines of constant intensities. Applicant is   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. According to the specification at [0005] which is directed to the background of the invention, 
“it is common practice to use fine beams of minimal angular aperture in the zones with high user density, and wide beams of large angular aperture in the zones with low user density. As an 
Thus, FIG. 1 appears only to show information that is previously known and not directed to the claimed invention and therefore should be identified as “Prior Art.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation “such that the footprints on the ground of said composite beams having sizes that progressively vary across said region of the surface of the Earth” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “obtained by beamforming one or more elementary beams” lacks clarity since it is unclear what distinction possibly exists between an elementary beam and a composite beam formed of one elementary beam. The scope of the claim encompasses composite beams that comprise one elementary beam.  Moreover, the specification as originally filed does not disclose any beamforming, per se and the applicant has not provided any support from the original disclosure to support such.  The drawings are limited to a showing of a single reflector, three antennas and two transceivers.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the exact claim terms are not required to be used in the Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any “time-consuming and difficult inquiry into indefiniteness.” Id.
The claim language “the footprints on the ground of said composite beams having sizes that progressively vary across said region of the surface of the Earth” lacks clarity since it is unclear what the language supposedly is descriptive of.  Particularly, the meaning of “footprints . . . having sizes . . . that progressively vary across said region” fails to clearly and distinctly set forth the subject matter since it appears to be some intended result but it is not evident what actual step or structure provides such a result.  Moreover, it is not clear as to the scope of “progressively vary” encompasses since it is neither adequately described nor shown in the original specification. Moreover, since the region is not defined with any specificity, it is unclear what the scope encompasses.   
In claim 1, the following language lacks clarity and it is not clear what the metes and bounds of such encompass: “each said composite beam being obtained by beamforming one or more elementary beams,” “said composite beam being formed by beamforming a plurality of elementary beams of different colours,” and “said composite beam is formed by beamforming plurality of elementary beams having one and the same frequency band and two mutually orthogonal polarization states.”  It is unclear what the process of “beamforming” encompasses; 
In claims 9 and 15, the language “each said feed antenna belongs to a grouping of feed antennas, at least some of said groupings comprising a plurality of feed antennas” lacks clarity.  The first portion of the claim sets forth the limitation that each antenna belongs to a grouping of feed elements.  The terminology “group” and its forms are conventionally understood to represent a set with an operation that combines any two or more elements.  Thus, the terminology is not understood to represent a single antenna feed. The second portion of the claim asserts that “at least some of the groupings” comprise a plurality of feed antennas, which would suggest that some of the groupings do not comprise a plurality of feed antennas.  This language is confusing and fails to clearly and distinctly define the subject matter since such appears to suggest that a single antenna feed and its elementary beam also represents a composite beam and subsequently every beam is considered a composite beam.  As such, it is further unclear what distinction exists between a composite beam and an elementary beam.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) obtaining a plurality of composite beams by beamforming where the sizes of the footprints of the composite beams progressively vary across a region of the surface of the Earth, particularly wherein all but one composite beams are formed from a single elementary beam.  The specification does not adequately describe what the meaning of progressively varying the sizes of footprints of the composite beams across the region encompasses or the manner in which elementary beams are beamformed into a composite beam so as to form the composite beam as well as progressively vary the sizes of the footprints thereof.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al (DE10021112) in view of Wang (9,705,586).
Ernst et al disclose the subject matter substantially as claimed as best understood.  Ernst et al disclose the generation of a plurality of RF (elementary) beams 6 over a coverage area 7 via a satellite 3 equipped with a transponder and an antenna arrangement 8, also see [0001].  A plurality of the elementary beams are combined to form one or more virtual meta-beams, wherein each of the composite beams share a common signal [0009]/[0010] and wherein the composite beams have different sizes, for example M2, M4, S.  As is known in the art, each of the individual beams of a composite beam is associated with a different combination of frequency range and polarization, see for example [0004]; a different combination of polarization and frequency only encompasses combinations of (1) the same frequency and different polarizations, (2) different frequencies and same polarization, and (3) different frequencies and different polarizations, wherein the selection of a common frequency and different polarization is also further disclosed [0028].  Individual rays/beams that are spatially adjacent and individual rays/beams that are remote from one another can be combined [0013].  Individual beams 6 exhibit substantially identical footprints on the ground, e.g. FIG. 2, 6. As shown in FIG. 3, the footprints of the beams are “progressively varied” in the sense that an elementary beam footprint S is smaller than the footprint of composite beams wherein a region may comprise a swath formed by M2 and the two adjacent single beams or alternatively a swath formed by composite beam M2 (comprising three elementary beams) and composite beam M4 (comprising two elementary beams). In light of the dynamic nature of the switch, the elementary beams are generated “in turn”. It is inherent that the satellite payload includes transmit/receive modules and in the broadest sense reasonable, the paths which switch and combine data from the uplink to the downlink meet such. The “region” could be any two composite beams, one of which groups 2 elementary beams and one of which includes a single elementary beam or any other grouping.  In 
Wang also discloses a satellite that comprises an antenna system configured to provide coverage to a communication area on the surface of the Earth.  More specifically, Wang disclose a plurality of spot beams including one or more small spot beams illuminating a first region of a coverage area, one or more large spot beams illuminating a second region of the coverage area separate from the first region and one or more intermediate sized spot beams illuminating a transition region of the coverage area that is located between the first region and the second region so that the one or more small spot beams are separated from the one or more large spot beams by the one or more intermediate sized spot beams. The one or more intermediate sized spot beams serve to mitigate C/I for the one or more spot beams.  The satellite can communicate small spot beams, large spot beams and intermediate sized spot beams, all in the same color or in different colors. Each color represents a unique combination of frequency band and antenna polarization, see for example FIGs. 2A/2B. FIG. 7 exemplifies composite beams having sizes that progressively vary across said region wherein the use of the intermediate spot beams i between the small spot beams s and the large spot beams L allow for a larger distance between small spot beams s and large spot beams L of the same color in order to mitigate C/I.  The satellite structure is exemplified in FIG. 8 and shows the satellite 100 having a plurality of feeds 830-850 and reflectors 802-805.
It would have been obvious to one having ordinary skill in the art to modify Ernst et al by the teachings of Wang who shows the conventionality of progressively varying the sizes of footprints on the surface of the Earth formed by satellite beams in order to mitigate C/I. 
Conclusion
Gubin (3,541,553) discloses a satellite 10 having a payload (e.g. FIG. 4) comprising plurality of feed elements 41-52 and at least one reflector 12 for providing communication coverage of shaped areas on the surface of the Earth.  Each of the antenna elements or groups of them cover a smaller (elementary) area wherein the plurality of elementary areas form a composite beam conforming to one of the shaped areas (Abstract). FIG. 5 exemplifies a coverage area 20 formed by a plurality of composite beams 23, 24, 25, 26 (shown in drawing as 28) wherein each composite beam is formed by one or more antenna feeds (5:17-44).  The composite beams’ shapes and sizes vary across the coverage area defined by the shape 20. 
Zaghloul et al (20020039883) disclose the conventionality of using one or more elementary beams 12 to form a composite (spot) beam having a footprint on the surface of the Earth wherein the elementary beams in a composite beam share a frequency bandwidth.
Norin et al (6,434,384) disclose an approach in a satellite communication system that allows for a much more efficient utilization of satellite capacity, and makes possible both high quality local and regional broadcast service. Rather than attempting to totally eliminate any degradation in signal quality at all, a non-uniformity is introduced into factors such as the beam sizes, distribution and powers, cross-beam interference levels, roll-off characteristics and peak-to-edge power differentials to allow the service to the most important areas to be optimized.  The size of each beam is primarily a function of the reflector and horn dimensions, while the beam direction is a function of the reflector orientation relative to ground and the feed horn 
Bosshard et al (20140022138) disclose a satellite telecommunication system comprising a a system of transmitting and receiving antennas with Multiple Feeds Per Beam with formation of contiguous beams. The multibeam antennas are composed of at least one reflector and an array of primary feeds placed at the focus of the reflector. Each primary feed is composed of a radiating element and a radiofrequency RF channel feeding the radiating element.  The feeds are clustered into several groups offset with respect to each other along two directions X, Y of a plane. Each feed comprises a first and second transmitting port having a same transmission frequency and orthogonal polarizations to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646